 1   ESBROOK LAW LLC

 2   CHRISTOPHER J. ESBROOK (admitted pro hac vice)
     christopher.esbrook@esbrooklaw.com
 3   DAVID F. PUSTILNIK (admitted pro hac vice)
     david.pustilnik@esbrooklaw.com
 4   MICHAEL S. KOZLOWSKI (admitted pro hac vice)
     michael.kozlowski@esbrooklaw.com
 5   77 W. Wacker Drive
     Suite 4500
 6   Chicago, IL 60601
     Telephone:     312-319-7680
 7
                           UNITED STATES DISTRICT COURT
 8
                         NORTHERN DISTRICT OF CALIFORNIA
 9
                               SAN FRANCISCO DIVISION
10
                                           )
11   IN RE: JUUL LABS INC., MARKETING, )       Case Number: 19-MD-02913-WHO
     SALES PRACTICES, AND PRODUCTS         )
12   LIABILITY LITIGATION                  )
     _____________________________________ )   NOTICE OF APPEARANCE OF
13                                         )   MICHAEL S. KOZLOWSKI ON
     This Document Relates to:             )   BEHALF OF DEFENDANT WAWA, INC.
14                                         )
     ALL CASES                             )
15                                         )
                                           )
16                                         )
                                           )
17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF APPEARANCE OF MICHAEL S. KOZLOWSKI FOR DEFENDANT WAWA,
                                    INC.
 1

 2          TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 3          Please take notice that Michael S. Kozlowski (admitted pro hac vice) hereby appears on

 4   behalf of Defendant Wawa, Inc. in the above-captioned matter. Counsel respectfully request to

 5   be served with all pleadings and notices in this case at the following addresses:

 6          Michael S. Kozlowksi
            ESBROOK LAW LLC
 7          77 W. Wacker Drive
            Suite 4500
 8          Chicago, IL 60601
            Telephone:    312-319-7680
 9          michael.kozlowski@esbrooklaw.com
10   Dated: April 17, 2020                         ESBROOK LAW LLC
11
                                                   By: /s/ Michael S. Kozlowski
12                                                 Michael S. Kozlowski (admitted pro hac vice)

13                                                 Attorney for Defendant WAWA, INC.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF APPEARANCE OF MICHAEL S. KOZLOWSKI FOR DEFENDANT WAWA,
                                    INC.
 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on April 17, 2020. I further certify that all participants in the case are registered CM/ECF users

 5   and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed on

 7   April 17, 2020, Chicago, Illinois.

 8

 9
                                                     /s/ Michael S. Kozlowski
10                                                   Michael S. Kozlowski
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      NOTICE OF APPEARANCE OF MICHAEL S. KOZLOWSKI FOR DEFENDANT WAWA,
                                    INC.
